Exhibit 10.58

 

SECOND AMENDMENT TO LETTER OF CREDIT AGREEMENTS

 

THIS SECOND AMENDMENT TO LETTER OF CREDIT AGREEMENTS (this “Amendment”), is made
and entered into as of June 12, 2002, by and between LABOR READY, INC., a
Washington corporation (“Debtor”), and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (“Creditor”).

 

W I T N E S E T H:

 

WHEREAS, Debtor and Creditor are parties to that certain Letter of Credit
Agreement dated as of March 1, 2001 (the “Letter of Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings given such terms in the Letter of Credit Agreement or Annex A thereto),
whereby Creditor has agreed, subject to certain terms and conditions, to incur
Letter of Credit Obligations or cause the issuance of Letters of Credit; and

 

WHEREAS, Creditor and Debtor desire to modify the Letter of Credit Agreement in
certain respects, all in accordance with and subject to the terms and conditions
set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Amendments to Letter of Credit Agreement.  Subject to the terms
and conditions of this Amendment, the Letter of Credit Agreement shall be
amended as follows:

 

1.1           Section 6.3 to the Letter of Credit Agreement is hereby amended by
deleting the word “and” from the end of clause (iv) and adding the word “and” to
the end of clause (v) and adding a new clause (vi) to read in its entirety as
follows:

 

(vi)          the Subordinated Indebtedness, provided that:  (A) the aggregate
principal amount of such Indebtedness shall not exceed $90,000,000; (B) such
Indebtedness is not redeemable at the option of the holders thereof prior to its
stated maturity date (except upon a change of control event acceptable to
Creditor) and does not have any required scheduled payments of principal prior
to the maturity date thereof; (C) the stated maturity date of such Indebtedness
shall be not less than six (6) months after the Commitment Termination Date; and
(D) such Indebtedness shall be unsecured and subordinated in right of payment to
the Obligations on terms satisfactory to Creditor, including customary payment
blockage provisions.

 

1.2           Section 6.5 to the Letter of Credit Agreement is hereby amended by
deleting clause (b) thereof and substituting in lieu thereof the following
clause (b) to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

(b) make any change in its capital structure as described on Disclosure Schedule
(3.8), including the issuance of any shares of Stock, warrants or other
securities convertible into Stock or any revision of the terms of its
outstanding Stock, except for any changes in capital structure resulting from
the issuance by Debtor of the Subordinated Notes, the incurrence by Debtor of
any Subordinated Indebtedness or the conversion by Debtor of any of the
Subordinated Indebtedness into common stock of Debtor in accordance with the
terms of the Subordinated Note Indenture, provided that: (A) the aggregate
principal amount of such Subordinated Indebtedness shall not exceed $90,000,000,
(B) the Subordinated Indebtedness is not redeemable at the option of the holders
thereof prior to its stated maturity date (except upon a change of control event
acceptable to the Creditor) and does not have any required scheduled payments of
principal prior to the maturity date thereof; (C) the stated maturity date of
the Subordinated Indebtedness shall be not less than six (6) months after the
Commitment Termination Date; and (D) the Subordinated Indebtedness shall be
unsecured and subordinated in right of payment to the Obligations on terms
satisfactory to the Creditor, including customary payment blockage provisions,
or

 

1.3           The first sentence of Section 6.14 is hereby deleted in its
entirety and the following new sentence is substituted in lieu thereof:

 

6.14   Restricted Payments.  No Credit Party shall make any Restricted Payment,
except: (a)(i) intercompany loans and advances between Debtor and its
Subsidiaries (other than the Existing Foreign Subsidiaries, LR Assurance and
Workers’ Assurance) and (ii) intercompany loans and advances between Debtor and
the Existing Foreign Subsidiaries, LR Assurance and Workers’ Assurance, so long
as the aggregate of all such loans and advances permitted under this clause (ii)
does not exceed $500,000 during any Fiscal Year; (b) dividends and distributions
by Subsidiaries of Debtor paid to Debtor; and (c) subject to the subordination
provisions provided for in the Subordinated Notes Indenture, scheduled
semi-annual payments of interest to the holders of the Subordinated Notes, in
the manner provided for therein or pursuant to the Subordinated Notes Indenture.

 

1.4           Section 8.1 to the Letter of Credit Agreement is hereby amended by
adding a new subsection (n) to read in its entirety as follows:

 

(n)           The occurrence of any “Event of Default” under and as defined in
the Subordinated Notes Indenture.

 

1.5           Annex A to the Letter of Credit Agreement is hereby amended by
adding in alphabetical order the following definitions:

 

2

--------------------------------------------------------------------------------


 

“Subordinated Notes Indenture” shall mean that certain Indenture dated on or
about June 13, 2002, between Debtor and The Bank of New York, as Trustee.

 

“Subordinated Notes” shall mean those certain Convertible Subordinated Notes due
in 2007 and issued pursuant to the Subordinated Notes Indenture.

 

“Subordinated Indebtedness” shall mean the Indebtedness incurred by Debtor under
and pursuant to the Subordinated Notes and the Subordinated Notes Indenture.

 

2.             No Other Amendments.  Except for the amendments expressly set
forth and referred to in Section 1 above, the Letter of Credit Agreement shall
remain unchanged and in full force and effect. Without limiting the generality
of the foregoing, the parties hereto hereby acknowledge and agree that this
Amendment is not intended to, nor shall it be construed as, waiving any Default
or Event of Default that now or hereafter may exist as a result of any
transactions between or among Debtor or any other Credit Party, except for those
transactions specifically described in Section 1 of this Amendment.

 

3.             Representations and Warranties.  Debtor hereby represents and
warrants to Creditor that (a) this Amendment has been duly authorized, executed
and delivered by Debtor, (b) after giving effect to this Amendment, no Default
or Event of Default has occurred and is continuing as of this date, and (c)
after giving effect to this Amendment, all of the representations and warranties
made by Debtor in the Letter of Credit Agreement are true and correct in all
material respects on and as of the date of this Amendment (except to the extent
that any such representations or warranties expressly referred to a specific
prior date).  Any breach in any material respect by Debtor of any of its
representations and warranties contained in this Section 3 shall be a Default
and an Event of Default for all purposes of the Letter of Credit Agreement.

 

4.             Ratification.  Debtor hereby ratifies and reaffirms each and
every term, covenant and condition set forth or incorporated by reference in the
Letter of Credit Agreement and all other documents delivered by Debtor in
connection therewith (including without limitation the other Letter of Credit
Documents to which Debtor is a party) effective as of the date hereof.

 

5.             Estoppel.  To induce Creditor to enter into this Amendment,
Debtor hereby acknowledges and agrees that, as of the date hereof, there exists
no right of offset, defense or counterclaim in favor of Debtor as against
Creditor with respect to the obligations of Debtor under the Letter of Credit
Agreement or the other Letter of Credit Documents, either with or without giving
effect to this Amendment.

 

6.             Conditions to Effectiveness.  Upon the receipt by Creditor of (i)
this Amendment, duly executed, completed and delivered by Debtor and each
Guarantor and (ii) a copy of the final Subordinated Notes Indenture in form and
substance satisfactory to Creditor, this Amendment shall become effective.

 

3

--------------------------------------------------------------------------------


 

7.             Reimbursement of Expenses.  Debtor hereby agrees that it shall
reimburse Creditor on demand for all costs and expenses (including without
limitation reasonable attorney’s fees) incurred by such parties in connection
with the negotiation, documentation and consummation of this Amendment and the
other documents executed in connection herewith and therewith and the
transactions contemplated hereby and thereby.

 

8.             Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO
BE PERFORMED ENTIRELY WITHIN SAID STATE.

 

9.             Severability of Provisions.  Any provision of this Amendment
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. To the extent permitted by applicable law, Debtor hereby waives
any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.

 

10.           Counterparts.  This Amendment may be executed in any number of
several counterparts, all of which shall be deemed to constitute but one
original and shall be binding upon all parties, their successors and permitted
assigns.

 

11.           Entire Agreement.  The Letter of Credit Agreement as amended from
time to time and by this Amendment embodies the entire agreement between the
parties hereto relating to the subject matter hereof and supersedes all prior
agreements, representations and understandings, if any, relating to the subject
matter hereof.

 

[Remainder of page intentionally blank; next page is signature page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to Letter of
Credit Agreements to be duly executed by their respective officers thereunto
duly authorized, as of the date first above written.

 

 

GENERAL ELECTRIC CAPITAL CORPORTION

 

 

 

By:

/s/ Craig Winslow

 

 

 

 

Its Duly Authorized Signatory

 

 

 

 

 

 

LABOR READY, INC.

 

 

 

 

 

By:

/s/ Steven C. Cooper

 

 

Name:

Steven C. Cooper

 

Title:

Executive Vice President & Chief

 

 

Financial Officer

 

--------------------------------------------------------------------------------


 

 

Each of the undersigned Guarantors hereby acknowledges and agrees with the terms
of the foregoing Second Amendment to Letter of Credit Agreements and hereby
ratifies and reaffirms all of its obligations under that certain Subsidiary
Guaranty dated as of March 1, 2001 by the Guarantors in favor of Creditor.

 

 

LABOR READY CENTRAL, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY CENTRAL II, LLC

 

 

 

By:  Labor Ready Central, Inc., as its sole Member

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY CENTRAL III, LP

 

 

 

By:

Labor Ready Central, Inc., as its sole General

 

 

Partner

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY GP CO., INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

--------------------------------------------------------------------------------


 

 

LABOR READY MID-ATLANTIC, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY MID-ATLANTIC II, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY MID-ATLANTIC III, LP

 

 

 

By:

Labor Ready GP Co., Inc., as its sole General

 

 

Partner

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY MIDWEST, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY NORTHEAST, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

--------------------------------------------------------------------------------


 

 

LABOR READY NORTHWEST, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY SOUTHEAST, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY SOUTHEAST, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY SOUTHEAST III, LP

 

 

 

By:

Labor Ready GP Co., Inc., as its sole General

 

 

Partner

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

--------------------------------------------------------------------------------


 

 

LABOR READY SOUTHWEST, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY PROPERTIES, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY HOLDINGS, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY PUERTO RICO, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

--------------------------------------------------------------------------------